Citation Nr: 0020732	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  97-10 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1974 to 
February 1975.

This matter arises from an October 1996 decision by the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran requested a 
videoconference hearing before a Member of the Board, and 
such a hearing was conducted before the undersigned in June 
2000; a transcript of that proceeding is of record.


FINDING OF FACT

The evidence is in a state of equipoise on the question of 
whether the veteran's current psychiatric disorder is related 
to his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 
3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim of service connection for an acquired 
psychiatric disorder (characterized as a nervous condition) 
was previously denied in unappealed rating decisions, most 
recently in November 1983.  In June 1999 the RO reopened the 
veteran's claim on the basis that new and material evidence 
had been submitted, but confirmed the prior denial on the 
merits.  The Board must make its own determination as to 
whether new and material evidence has been presented to 
reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (1996).  
The Board concurs that some of the evidence submitted 
subsequent to the November 1983 RO decision, including 
letters from the veteran's private physician, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Board also finds that the veteran's reopened claim is 
well grounded, and VA's duty to assist the veteran in the 
development of facts pertinent to his claim has been 
fulfilled.  38 U.S.C.A. § 5107(a) (West 1991).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  If a condition noted during service is not shown 
to be chronic, then generally a continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reveal that no psychiatric 
abnormality was noted on the veteran's December 1973 service 
entrance examination.  A September 1974 report of mental 
status evaluation indicated that the veteran was not able to 
be completely evaluated because of depression; significant 
mental illness was noted.  The veteran was being admitted to 
a drug rehabilitation program at that time.  He admitted to 
using hashish, heroin, and "speed".  In a December 1974 
report of medical history, the veteran indicated that he had 
trouble sleeping, nervous troubles, and depression or 
excessive worry; a physician noted an impression of neurosis.  
Also in December 1974, a psychiatrist at a service department 
hospital reported that the veteran did not have a mental 
disease or defect warranting disposition through medical 
channels.  The veteran was separated from service in February 
1975.

The veteran's current private treating physician has reported 
that the veteran told him that, within months after his 
separation from service, he sought psychiatric treatment at a 
VA facility.  Records of any such visit are not contained in 
the claims file.

Private medical records dated in December 1979 and November 
1980 reflect diagnoses of passive-aggressive personality and 
atypical psychosis.  During VA hospitalization from February 
to March 1981, the diagnosis was paranoid schizophrenia.

In postservice years, the veteran has received inpatient 
psychiatric treatment numerous times.  Diagnoses have 
included schizophrenia, schizoaffective disorder, and bipolar 
affective disorder.

An August 1998 letter from a private clinical psychologist 
indicated that the veteran was receiving therapy for bipolar 
disorder.  The psychologist stated that the service medical 
records suggested that the veteran suffered from depression 
while in service.

At an April 1999 VA mental disorders examination, the 
examiner related a comprehensive survey of the veteran's 
medical history.  The impressions included schizoaffective 
disorder, bipolar type, and history of polysubstance abuse.  
The examiner stated that it was difficult to substantiate 
whether the veteran had a manic episode during service.  The 
examiner opined that the veteran "had a mood disorder or 
thought disorder undocumented and untreated while he was in 
Germany."  Later in the report, however, the examiner stated 
that a manic episode was not documented and "symptoms of 
mania particularly are not as likely to have occurred in the 
service."  In a report of contact dated in April 1999, it 
was noted that the examiner stated that he could not relate 
the veteran's current psychiatric disorders to service.  The 
examiner noted in his report that in service there was no 
diagnosis of major depression or generalized anxiety 
disorder.

A VA psychiatrist who evaluated the veteran in July 1998 
reported that the veteran responded positively to several 
questions regarding manic symptoms in service.  The veteran 
stated that in service he could not sleep for days but had a 
tremendous amount of energy.  He thought he was on top of the 
world.  He recalled that his speech had been pressured and 
his thoughts were racing.  The examiner stated, "Following 
that episode of mania, [he] reports he had a prolonged period 
of depression."  The Board concludes that the July 1998 
psychiatric examiner found that the veteran suffered a manic 
episode while on active duty. 

In a June 2000 letter, the veteran's private physician 
(consulting psychiatrist) stated as follows:

Again, this letter is in reference to 
[the veteran], whom I know well.  [The 
veteran] currently has very well 
documented Bipolar disorder.  It is my 
opinion that [the veteran], while in the 
Army, suffered from depression.  Please 
note [the veteran's] reference to 
depression and frequent trouble sleeping 
on his medical history of 9 December 
1974.  We also have reference to 
"supratentorial problems" or mental 
problems on 25 July 1974.  We have a 
description of him being depressed and 
not being able to complete an evaluation 
because of depression on a report of 
mental status evaluation on 12 September 
1974.  On 4 December 1974 we have Dalmane 
prescribed for insomnia and on 5 December 
1974 we have a description of him having 
taken sleeping pills the previous 
evening.  [The veteran] tells me that 
this was a suicide attempt and that he in 
fact took all of the Dalmane that was 
prescribed the previous evening.  We have 
reference to emotional problems on the 
medical condition profile record of 17 
September 1974.  We also have [the 
veteran's] report that he attempted to 
have himself admitted into the VA 
hospital in Kansas City because of 
depression just several months following 
his discharge from the Army.

In summary, we have [the veteran] 
suffering from Bipolar Disorder at the 
present time.  We also have ample 
evidence that he suffered from depression 
while he was in the Army.  It seems to me 
that [the veteran's] Bipolar Disorder 
started when he was in the Army.

The Board finds that the evidence is in a state of equipoise 
on the question of whether the veteran's current psychiatric 
disorder is related to his military service.  The veteran's 
private physician has worked with the veteran since 1991, and 
is well acquainted with his medical and social history.  He 
has provided a detailed rationale for his opinion that the 
veteran's current bipolar disorder had its inception during 
service.  The private psychologist offered an opinion that 
the veteran's postservice depression had its onset in 
service.  In addition, the VA psychiatric examiner in July 
1998 found that the veteran had a manic episode in service.  
On the other hand, the VA examiner in April 1999, who 
questioned whether the veteran had a manic episode in 
service, concluded that the veteran's current acquired 
psychiatric disorder, which he diagnosed as schizoaffective 
disorder, was not related to the veteran's active service.  
He was of the view that any depression in service was likely 
related to substance abuse.  The Board finds that the 
competent medical evidence, positive and negative, is in 
relative equipoise on the issue of whether the veteran's 
current bipolar disorder or schizoaffective disorder, bipolar 
type, had its inception during active service.  A reasonable 
doubt thus exists as to the relationship of the veteran's 
current acquired psychiatric disorder to service.  By law, 
such doubt must be resolved in the veteran's favor.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service 
connection for an acquired psychiatric disorder is 
established.


ORDER

Service connection for an acquired psychiatric disorder is 
granted.


		
	JAMES A. FROST	
	Acting Member, Board of Veterans' Appeals

 

